19-08243-rdd   Doc 30   Filed 06/03/19    Entered 06/03/19 12:11:41   Main Document
                                         Pg 1 of 5
19-08243-rdd   Doc 30   Filed 06/03/19    Entered 06/03/19 12:11:41   Main Document
                                         Pg 2 of 5
19-08243-rdd   Doc 30   Filed 06/03/19    Entered 06/03/19 12:11:41   Main Document
                                         Pg 3 of 5
19-08243-rdd   Doc 30   Filed 06/03/19    Entered 06/03/19 12:11:41   Main Document
                                         Pg 4 of 5
19-08243-rdd   Doc 30   Filed 06/03/19    Entered 06/03/19 12:11:41   Main Document
                                         Pg 5 of 5
